Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 2/8/21, Applicant amended claims1 and 9, canceled no claims, and added no new claims.  Claims 1-16 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for ranking domains of sources of digital content for digital magazines using trained domain classifiers: identifying one or more domains based on the obtained domain features; for each identified domain: applying a first trained domain classifier to an identified domain to generate a first prediction of the identified domain being a spam domain; applying a second trained domain classifier to the identified domain to generate a second prediction of the identified domain being the spam domain; applying a third trained domain classifier to the identified domain to generate a third prediction of the identified domain being the spam domain; generating an aggregate prediction based on the first prediction, the second prediction and the third prediction of the identified domain being the spam domain; generating a confusion score of the identified domain based on standard deviation of the first prediction, the second prediction and the third prediction of the identified domain being the spam domain; and 
generating a domain score for the identified domain based on the aggregate prediction of the identified domain being the spam domain and the confusion score of the identified domain, the .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Responses to Applicant’s Remarks
	Regarding objections to claims 1 and 9 for possible antecedent basis of “the identified domains,” in view of amendments reciting “the identified one or more domains,” these objections are withdrawn.  Regarding rejections of claims 1-4, 7-12, and 15-16 for obviousness type double patenting over U.S. Patent 10,353,973, in view of Applicant filing a Terminal Disclaimer for this patent and the Office approving said Terminal Disclaimer on 2/8/21, these rejections are withdrawn.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        4/2/21